Title: From George Washington to William Neale, 19 October 1767
From: Washington, George
To: Neale, William



Sir,
19th Octr 1767

I have receivd your Letter of the 15th Ulto the contents of which are somewhat misterious, and stand in need of further explination before I can be satisfied of the Equity of allowing £100 to Colo. Moore with Intt thereon since Octr 1758. True it is, that previous to my Marriage, my Wife informd me that she had engagd to purchase things at Mrs Chamberlaynes Sale to the amount of £100; but what was done in consequence of it she knew not, altho. she had declard her readiness to pay the money at any time when calld upon for that purpose by the late Speaker (who she lookd upon as an acting person in that affair). Certain it also is that once, if not twice, since my Marriage I have spoke to that Gentleman to know what was done in consequence of her Engagement. What was to be the Issue of it. In short what I had to expect, or apprehend from it; & his answer to the best of my remembrance, was that he coud not well tell

what to say about it, or something to this effect; from whence I concluded, & not I think improperly, that I was considered in the light of a Security only, for that Sum when demanded (which in Truth I never expected wd be the case after 9 Years silence)—How it comes to pass then that Colo. Moore shoud be chargd with it & I have no Intimation thereof in all this time, not withstanding I enquird of the very person who coud best inform me. & why Colo. Moore shoud take upon himself to allow Interest thereon without my privity or consent (who alone was Interested & concernd in the event) I really cannot tell; but so extraordinary it appears, that you will please to let him know; that I shall always be ready to settle the matter (if we can) in an amicable & friendly manner. that I will strictly comply with whatever honour & justice may demand from my Wife’s engagements. but that, I cannot (under present knowledge I have of the affair) conceive myself bound by honr or good conscience to pay more than the original sum (of £100 at any rate) as she before Marriage, and I ever since Marriage, have always been ready, & willing to settle and pay to the utmost extent of her promis I am Sir Yr Hble Servt

Go: Washington

